DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 7,155,627 to Matsui (hereafter Matsui).
Regarding independent claim 1, Matsui teaches a memory module (FIG. 6: memory module 103a) operable in a computer system, the computer system including a memory controller (FIG. 6: memory controller 101) coupled to a memory bus, the memory bus including address and control signal lines and data signal lines (FIG. 11: command address bus, DQ bus), the memory module comprising: 
a printed circuit board having a plurality of edge connections configured to be electrically coupled to a corresponding plurality of contacts of a module slot of the computer system (see FIG. 3); 
logic coupled to the printed circuit board (FIG. 6: buffer105 of module 103a) and configurable to receive input address and control signals associated with a read or write memory command via the address and control signal lines and to output registered address and control signals corresponding to the input address and control signals (FIG. 11: signals on command/address bus), the input address and control signals including a plurality of input chip select signals (e.g. bits to identify ranks 1 to 4, see 17:49-51) and other input address and control signals, the plurality of input chip select signals at least including a first input chip select signal and a second input chip select signal, the first input chip select signal having an active value and the second input chip select signal having an inactive value, the registered address and control signals including a plurality of registered chip select signals and other registered address and control signals, the plurality of registered chip select signals at least including a first registered chip select signal corresponding to the first input chip select signal and a second registered chip select signal corresponding to the second input chip select signal, the first registered chip select signal having an active value and the second registered chip select signal having an inactive value, wherein the logic is further configurable to output data transfer control signals associated with the read or write memory command (because one of ranks 1 to 4 is selected at a time read/write operation, see 17:52 to 18:3); 
memory devices mounted on the printed circuit board, the memory devices at least including first memory devices and second memory devices, wherein the first memory devices are configured to receive the first registered chip select signal and the other registered address and control signals, and to receive or output data signals associated with the read or write command (FIG. 6: e.g. one of the DRAMs 110r1 of rank 1 configured to receive CA signals  from buffer 105 for read/write operation), and wherein the second memory devices are configured to receive the second registered chip select signal and the other registered address and control signals (FIG. 6: e.g. one of the DRAMs 110r2 of rank 2 configured to receive CA signals  from buffer 105 for read/write operation); and 
circuitry coupled between the memory devices and the data signal lines in the memory bus, and configurable to be in any of a plurality of states including a first state and a second state (FIG. 42: the circuitry as shown for transferring data between DRAM 110 and DQ), wherein: 
the circuitry is configurable to transition from the first state to the second state in response to the data transfer control signals (FIG. 46: the driver circuit transfers write data when to write data phase signal WDPS active); 
the circuitry in the first state is configured to disable signal communication through the circuitry (FIG. 42: the driver circuit does not transfer write data when write data phase signal WDPS inactive); 
the circuitry in the second state is configured to transfer the data signals associated with the read or write command via registered data transfers in accordance with a transfer time budget of the memory module (FIG. 46: for DRAM module, time budget is write latency, which is WL=6); 
the transfer time budget of the memory module includes a predetermined amount of time delay associated with the registered data transfers through the circuitry (i.e. the write latency); and 
an overall CAS latency of the memory module is greater than an actual operational CAS latency of each of the memory devices by at least the predetermined amount of time delay (FIGS. 31-32 show the write latency of a memory device WL=4; FIGS. 41 and 46 show the write latency of a DRAM module WL=6).
Regarding dependent claim 2, Matsui teaches wherein each of the memory devices has a corresponding load, and the circuitry is configured to isolate the loads of the memory devices from the memory bus (FIG. 19: the load of a memory device is isolated with NMOS transistor turns off).
Regarding dependent claim 3, Matsui teaches wherein the data signals include respective sets of consecutively transmitted data bits corresponding to respective data signal lines in the memory bus, and wherein each set of consecutively transmitted data bits are successively transferred through the circuitry in response to the data transfer control signals and in accordance with the transfer time budget of the memory module (FIG. 46: see consecutively outputted data bits after WL=6).
Regarding dependent claim 4, Matsui teaches wherein each of the memory devices is 4-bits or 8- bits wide (8-bits wide, see 12:31-36), and wherein the first memory devices form a rank that is 32-bits, 64-bits or 72-bits wide (FIG. 6: 8 of 8-bits wide memory devices form a rank of 64-bits wide).
Regarding dependent claim 5, Matsui teaches wherein each of the memory devices is 4-bits wide, and wherein the memory devices are configured in 8-bit-wide pairs (see FIGS. 4-5 and 16:24-37).
Regarding dependent claim 6, Matsui teaches wherein the circuitry includes logic pipelines configurable to enable data transfers between the memory devices and the memory bus through the circuitry (the pipeline comprising circuitry shown in FIG. 42 for each DRAM 110 and buffer 105 shown in FIG. 44, which transfer data between DRAM 110 and DQ terminal).
Regarding dependent claim 7, Matsui teaches wherein the memory module has a specified data rate, and wherein the data signals are transferred between the first memory devices and the memory controller at the specified data rate (Double Data Rate, see 13:54-67).
Regarding dependent claim 8, Matsui teaches a phase locked loop clock driver configured to output a clock signal in response to one or more signals received from the memory controller (FIG. 44: DLL 205, which is in response to global clock as shown in FIG. 46), wherein the predetermined amount of time delay is at least one clock cycle time delay (FIG. 46: the predetermined amount of time delay is 2 global clock cycles in this case).
Regarding dependent claim 9, Matsui teaches wherein the memory devices are dynamic random access memory devices configured to operate synchronously with the clock signal, and wherein each memory device in the first memory devices is configured to receive or output a respective set of data strobes and to receive or output data bits on both edges of each of the respective set of data strobes (the memory module is SDRAMs with DDR memories, see 13:54-67).
Regarding dependent claim 10, Matsui teaches wherein the circuitry includes data paths that are disabled when the circuitry is in the first state and enabled when the circuitry is in the second state (FIG. 42: data receiver 202 is either enabled or disabled for transferring data in response to WDPS).
Regarding dependent claim 11, Matsui teaches wherein the data paths are disabled when no data signals associated with any memory command are being transferred through the circuitry (FIG. 42: data receiver 202 is disabled when WDPS is inactive).
Regarding dependent claim 12, Matsui teaches wherein the memory module has a specified data rate, and wherein the data signals are transferred through the data paths at the specified data rate (Double Data Rate, see 13:54-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 27, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824